Citation Nr: 1310763	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-11 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 1997; from January 2004 to May 2004; and from May 2005 to June 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2012 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record reflects service connection for sleep apnea was denied in the April 2012 rating decision.  The Veteran Appeals Control and Locator System (VACOLS) indicates that a notice of disagreement regarding the denial of the claim was received from the Veteran in May 2012.  The filing of a notice of disagreement confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The issues of entitlement to service connection for left ear hearing loss and sleep apnea being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was granted in a December 2009 rating decision 

2.  Service connection for PTSD was granted in an October 2010 rating decision.  



CONCLUSIONS OF LAW

1.  There is no question of law or fact involving the claim of entitlement to service connection for hypertension; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2002). 

2.  There is no question of law or fact involving the claim of entitlement to service connection for PTSD; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2009, the Veteran perfected an appeal of the May 2008 rating decision in which service connection was denied for hypertension and PTSD.  In a December 2009 rating decision service connection for hypertension was granted, and in an October 2010 rating decision service connection for PTSD was granted.  There remains no case or controversy regarding these issues; the benefits sought on appeal were granted in full.  38 U.S.C.A. § 7105 (West 2002); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


ORDER

The appeal with respect to service connection for hypertension is dismissed.  

The appeal with respect to service connection for PTSD is dismissed.


REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss.  The record reflects that, following the issuance of a supplemental statement of the case in June 2011, the Veteran underwent a VA examination in November 2011.  The report of examination shows results of audiologic evaluation.  There is no indication in the record that a supplemental statement of the case has been issued reflecting initial AOJ consideration of the pertinent findings contained in the November 2011 examination report.  

The record reflects the Veteran filed a notice of disagreement with the denial of service connection for sleep apnea in an April 2012 rating decision.  A statement of the case pertaining to service connection for sleep apnea is not associated with the record.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of entitlement to service connection for sleep apnea, to include notification of the need to timely file a Substantive Appeal to perfect the appeal on the issue of entitlement to service connection for sleep apnea.  

2.  Consider the additional evidence associated with the record since the issuance of the June 2011 supplemental statement of the case and review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim for service connection for left ear hearing loss on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


